IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

AT AKRON
DRIPS HOLDINGS,
Petitioner, Case No: 5:21-mc-00017-PAB
Vv. Judge Pamela A. Barker
QUOTEWIZARD.COM LLC,
Respondent.
)

 

MOTION FOR ADMISSION OF COUNSEL PRO HAC VICE

Pursuant to ND. Ohio Civ. R. 83.5(h), Melissa Foster Bird, attorney for Respondent
QuoteWizard.com LLC in the above-captioned action (“Movant”), hereby moves the Court to
admit Christine M. Kingston pro hac vice to appear and participate as co-counsel in this case for
QuoteWizard.com LLC. |

Movant represents that Christine M. Kingston is a member in good standing of the highest
court of Massachusetts, as attested by the certificate from that court and the Declaration of
Christine M. Kingston (attached hereto as Exhibit A). This Motion is accompanied by the
required $120.00 fee.

Christine M. Kingston understands that, unless expressly excused, she must register for
electronic filing with this Court promptly upon the granting of this Motion.

Christine M. Kingston’s relevant identifying information is as follows:

NELSON MULLINS RILEY & SCARBOROUGH LLP

One Financial Center

Suite 3500

Boston, MA 02111

617-217-4794 (tel)
Christine. Kingston@nelsonmullins.com

 

 
Admitted in Massachusetts
Date of Admission: 11/15/2011
MA BBO No.: 682962

Christine M. Kingston has never been disbarred or suspended from practice before any
court, department, bureau or commission of any state or the United States, nor has she received
any reprimand from any such court, department, bureau or commission pertaining to conduct or
fitness as a member of the bar.

Wherefore, Movant respectfully requests that the Court enter an Order granting leave to

Christine M. Kingston to enter her appearance in this case.

Respectfully submitted,

/s/ Melissa Foster Bird

Melissa Foster Bird (Ohio Bar No. 0064670)
Nelson Mullins Riley & Scarborough LLP
949 Third Ave., Ste. 200

Huntington, WV 25701

(304) 526-3500

(304) 526-3599 FAX
melissa.fosterbird@nelsonmullins.com

Attorneys for Respondent QuoteWizard.com LLC
CERTIFICATE OF SERVICE

The undersigned hereby certifies that on March 16, 2021, the foregoing was electronically
filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic
filing to all attorneys of record registered with the Court’s CM/ECF system as follows:

Jesse L. Taylor, Esq.

Squire Patton Boggs (US) LLP
41 South High Street
Columbus, OH 43215
jesse.taylor@squirepb.com

Eric J. Troutman, Esq.

Squire Patton Boggs (US) LLP

555 South Flower Street, 31° Floor
Los Angeles, CA 90071
eric.troutman@squirepb.com

 
Matthew P. McCue, Esq.

The Law Office of Matthew P. McCue
1 South Avenue, Suite 3

Natick, MA 01760
mmccue@massattorneys.net

Edward A. Broderick, Esq.
Broderick Law, P.C.

176 Federal Street, Fifth Floor
Boston, MA 02110

ted@broderick-law.com

Anthony I. Paronich, Esq.
Paronich Law, P.C.

350 Lincoln Street, Suite 2400
Hingham, MA 02043
anthony@paronichlaw.com

Alex M. Washkowitz, Esq.
Jeremy Cohn, Esq.

CW Law Group, P.C.

188 Oaks Road
Framingham, MA 01701

alex@cwlawgrouppc.com

_ /s/ Melissa Foster Bird

 
